On April 21, 2010, the defendant was sentenced to the following: Charge I: Five (5) years in the Montana State Prison for the offense of Criminal Endangerment, a felony. The Court recommends that the Defendant be screened for the Intensive Chemical Dependency treatment Unit at the Montana State Prison; Charge II: Ten (10) years in the Montana State Prison, to run consecutively to the sentence in Charge I, for the offense of Negligent *57Vehicular Assault, a felony; Charge III: Ten (10) years in the Montana State Prison, to run consecutively to the sentences in Charges I and II, for the offense of Failure to Remain at the Scene of a Vehicle Accident Involving Death or Personal Injury, a felony; Charge IV: A commitment to the Ravalli County Detention Center for a period of six (6) months, to run concurrently with the sentences in Charges I, II and III, for the offense of Leaving the Scene of an Accident Involving Vehicle Damage, a misdemeanor; Charge V: A commitment to the Ravalli County Detention Center for a period of six (6) months, to run concurrently with the sentences in Charges I, II, III and IV, for the offense of Driving Under the Influence of Alcohol and/or Drugs, a misdemeanor, and Charge VI: A commitment to the Ravalli County Detention Center for a period of six (6) months, to run concurrently with the sentences in Charges I, II, III, IV and V, for the offense of Driving While License Suspended or Revoked, a misdemeanor. Fifteen (15) years of this twenty-five (25) year Montana State Prison term are hereby suspended.
On August 5,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Connor Murphy. Counsel at the District Court level, Ron Piper, appeared via videoconference. The state was represented by County Attorney, George Corn, who also appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.